EXHIBIT GENERAL FINANCE CORPORATION NEWS RELEASE (For Immediate Release) GENERAL FINANCE CORPORATION REPORTS FIRST QUARTER FY 2010 RESULTS Pasadena, CA – November 11, 2009 - General Finance Corporation (“General Finance” or “GFN”) (NASDAQ: GFN, GFNCW and GFNCU) today announced its consolidated financial results for the first quarter ended September 30, 2009 (“QE1 FY 2010”). The results include RWA Holdings Pty Limited and subsidiaries (“Royal Wolf”), the leading provider of portable storage solutions in Australia and New Zealand and Pac-Van, Inc. (“Pac-Van”), a key provider of modular buildings and mobile office units in the United States.Unaudited non-U.S. GAAP financial information for the first quarter ended September 30, 2008 (“QE1 FY 2009”), which combines the results of Pac-Van with the consolidated results of General Finance, is provided for comparison purposes. General Finance Consolidated QE1 FY 2010Results Compared to Non-U.S. GAAP Combined QE1 FY 2009 Results · Total revenues were $35.2million and adjusted EBITDA(1) was $7.6million in QE1 FY 2010, as compared with revenues of $54.3 million and adjusted EBITDA of $11.2 million in QE1 FY 2009, representing a decline of 35% and 32%, respectively.Total revenues at Pac-Van declined by $8.2 million, or 36%, to $14.4 million and total revenues at Royal Wolf declined by $10.9 million, or 34%, to $20.8 million.The weakening in the average Australian dollar to the U.S. dollar in QE1 FY 2010 versus QE1 FY 2009 caused less than ten percent of the decline in Royal Wolf’s revenues; · Leasing revenues declined by 24%, primarily due to lower utilization at both Pac-Van and Royal Wolf and lower lease rates at Pac-Van; · Sales revenues declined 44% in QE1 FY 2010 when compared to QE1 FY 2009, with Royal Wolf sales declining by $8.9 million and Pac-Van sales declining by $4.2 million; · The mix of leasing and sales revenues improved primarily due to the decline in sales revenues. In QE1 FY 2010, 53% of total revenues were generated by leasing, while sales generated the remaining 47%, as compared to 45% and 55%, respectively, in QE1 FY 2009; · Adjusted EBITDA margin improved slightly in QE1 FY 2010to 22% of total revenue, as compared to 21% in QE1 FY 2009, primarily because of the favorable margins from the higher leasing mix, as well as reductions in personnel and other operating expenses.Adjusted EBITDA in the United States and in the Asia-Pacific area was $3.4 million and $4.2 million in QE1 FY 2010 and $5.4 million and $5.8 million in QE1 FY 2009, respectively; · Interest expense for QE1 FY 2010 declined by 49% versus QE1 FY 2009, primarily as a result of lowering interest rates, particularly at Pac-Van where the weighted-average interest rate at the senior credit facility declined to 2.4% at September 30, 2009 from 4.6% at September 30, 2008.In addition, Royal Wolf benefited from the favorable effect of interest rate swap and option contracts, which resulted in an unrealized gain of $141,000 during QE1 FY 2010 versus an unrealized loss of $1.5 million in QE1 FY 2009; and · The effect of foreign currency exchange resulted in an unrealized gain of $2.3 million for QE1 FY 2010, versus a $5.8 million unrealized loss in QE1 FY 2009.This was due to the strengthening of the Australian dollar to the U.S. dollar at September 30, 2009 from June 30, 2009 versus the Australian dollar weakeningto the U.S. dollar at September 30, 2008 from June 30, 2008.In addition, Royal Wolf incurred a realized foreign exchange loss of $3.2 million in QE1 FY 2009; Key FinancialHighlights · Days sales outstanding in trade receivables improved at Royal Wolf from 49 days at June 30, 2009 to 40 days at September 30, 2009, but worsened at Pac-Van from 59 days to 63 days; · During QE1 FY 2010, Pac-Van reduced their inventories by $2.2 million and, excluding the effect of foreign currency translation into the U.S. dollar reporting currency, Royal Wolf reduced their inventories by $1.2 million; · On a unit basis, the utilization rate of the total lease fleet improved from 70% at June 30, 2009 to 71% at September 30, 2009; · Net fleet capital expenditures for QE1 FY 2010 were $2.3 million, a substantial reduction from the approximately $9.6 million in QE1 FY 2009; · During QE1 FY 2010, long term borrowings were reduced by $5.1 million in the United States and, excluding the effect of foreign currency translation into the U.S. dollar reporting currency, long-term borrowings were reduced at Royal Wolf by $2.8 million.U.S.-denominated debt of $5.5 million due in July 2010 at Royal Wolf is required to be paid by a capital infusion from GFN, which most likely will require external financing; · General Finance was in compliance with the covenants of its senior credit facilities and senior subordinated indebtedness at September 30, 2009; and · Total debt outstanding at September 30, 2009 was $198.7 million and the ratio of total funded debt to trailing twelve months (“TTM”) adjusted EBITDA, as calculated at each of the Company’s senior credit facilities, was under 5.5xat September 30, 2009.TTM adjusted EBITDA of $34.3 million was comprised of $16.4 million in the United States and $17.9 million in the Asia-Pacific area. (1)EBITDA (earnings before interest expense, income tax, depreciation and amortization and other non-operating costs and stock based compensation expense) is a supplemental measure of performance that is not required by, or presented in accordance with U.S. generally accepted accounting principles (“U.S.
